DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first key" in lines 9 and 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-15 are rejected with the same rationale for being dependent on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200273586 A1; hereinafter “Lee”) in view of Vijayanarayanan (US 20190123901 A1) and further in view of Zimmerman et al. (US 20190253243 A1; hereinafter “Zimmerman”).
As per claims 1 and 11, Lee discloses: a method and a terminal device (Lee, [0007], user device), the terminal devise comprising: 
a memory (Lee, [0103], memory); and 
one or more processors (Lee, [0103], processor) configured to communicate with the memory and cause the terminal device to perform: 
encrypting a target instruction and a first identifier using a fist key to obtain a first ciphertext (Lee, [0007] and [0057], user device encrypts a command (i.e., target instructions) and user authentication information including an ID (i.e., first identifier) using a key value (i.e., first key)); 
sending the first ciphertext to an loT device for the IoT device to decrypt the first ciphertext using a second key to obtain the target instruction and the first identifier, and to determine whether the first identifier matches a second identifier stored locally and come to a matching result (Lee, [0007], [0057]-[0059], user device transmits the encrypted information (i.e., first ciphertext) to an IoT device, wherein the IoT device decrypts the encrypted information to obtain the command and ID using a selected key value (i.e., second key) and the IoT device authenticates the user device by matching the ID with a stored ID (i.e., matching result)); 
receiving a second ciphertext returned by the IoT device and using the first key to decrypt the second ciphertext to obtain a decryption result, the second ciphertext being obtained by encrypting information by the loT device using the second key (Lee, [0007] and [0063]-[0065], user device receives encrypted information (i.e., second ciphertext) from IoT device and decrypts the encrypted information using the key value to obtain a decryption result, wherein the encrypted information is obtained by the IoT device by encrypting information using the selected key value (i.e., second key)); and 
performing a corresponding operation based on the decryption result (Lee, [0066], user device displays the extracted/decrypted information/image on the display screen of the user device).
Lee does not disclose, however, Vijayanarayanan teaches or suggests: encrypting and sending an encrypted matching result to a terminal (Vijayanarayanan, [0123], “encrypt the verification results and send the … encrypted verification result to the processing unit 108 of the user system 102”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Lee to include encrypting and sending a verification/match result as taught by Vijayanarayanan for the benefit of protecting a user's login details from being obtained through third party interference with transmitted data (Vijayanarayanan, [0013]).
The modified Lee does not explicitly disclose, however, Zimmerman teaches or suggests: an IoT device sending/receiving communications to/from a terminal device through an IoT platform (Zimmerman, Fig.16A and [0134]-[0135], client device (i.e., terminal device) and IoT device communicate via IoT service and IoT Hub (i.e., IoT platform)), wherein a first key and a second key are negotiated by the terminal device and the IoT device (Zimmerman, [0089], session key is negotiated, [0202], client device may implement secure communication channel with IoT device using keys similar to the secure communication channel implemented between the IoT service/hub and IoT device, including key negotiating).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include communicating through an IoT platform and negotiating keys between the IoT device and the terminal device as taught by Zimmerman for the benefit of implementing encryption techniques to encrypt communications (Zimmerman, [0084]).

As per claims 6 and 16, Lee discloses: a method and an IoT device, the IoT device comprising: 
a memory (Lee, [0124], storage medium/memory); and 
one or more processors (Lee, [0116], processor) configured to communicate with the memory and cause the IoT device to perform: 
receiving a first ciphertext, the first ciphertext being obtained by a terminal device by encrypting a first identifier and target instruction using a first key (Lee, [0007] and [0059], user device transmits an encrypted command and an ID (i.e., first ciphertext) to an IoT device, [0057], wherein the user device encrypts the command (i.e., target instructions) and the ID (i.e., first identifier) using a key value (i.e., first key)); 
decrypting the first ciphertext using a second key to obtain the target instruction and the first identifier (Lee, [0007] and [0059], the IoT device decrypts the encrypted command and ID using a selected key value (i.e., second key); 
determines whether the received first identifier matches a second identifier stored locally and come to a matching result (Lee, [0057]-[0059], the IoT device authenticates the user device by matching the decrypted ID with a stored ID (i.e., matching result));
encrypting information using the second key to obtain a second ciphertext (Lee, [0063], wherein the encrypted information is obtained by the IoT device by encrypting generated information using the selected key value (i.e., second key)); and 
sending the second ciphertext to the terminal device for the terminal device to decrypt the second ciphertext using the first key to obtain a decryption result and perform a corresponding operation based on the decryption result (Lee, [0007] and [0065], user device receives encrypted information (i.e., second ciphertext) from IoT device and decrypts the encrypted information using the key value to obtain a decryption result, [0066], user device displays the extracted/decrypted information/image on the display screen of the user device).
Lee does not disclose, however, Vijayanarayanan teaches or suggests: encrypting and sending an encrypted matching result to a terminal (Vijayanarayanan, [0123], “encrypt the verification results and send the … encrypted verification result to the processing unit 108 of the user system 102”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Lee to include encrypting and sending a verification/match result as taught by Vijayanarayanan for the benefit of protecting a user's login details from being obtained through third party interference with transmitted data (Vijayanarayanan, [0013]).
The modified Lee does not explicitly disclose, however, Zimmerman teaches or suggests: an IoT device sending/receiving communications to/from a terminal device through an IoT platform (Zimmerman, Fig.16A and [0134]-[0135], client device (i.e., terminal device) and IoT device communicate via IoT service and IoT Hub (i.e., IoT platform)), wherein a first key and a second key are negotiated by the terminal device and the IoT device (Zimmerman, [0089], session key is negotiated, [0202], client device may implement secure communication channel with IoT device using keys similar to the secure communication channel implemented between the IoT service/hub and IoT device, including key negotiating).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include communicating through an IoT platform and negotiating keys between the IoT device and the terminal device as taught by Zimmerman for the benefit of implementing encryption techniques to encrypt communications (Zimmerman, [0084]).

As per claims 8 and 18, claims 6 and 16 are incorporated, respectively, and while the modified Lee discloses: performing a target operation based on the target instruction to obtain an execution result (Lee, [0007] and [0063]-[0065], performing real-time camera image capture based on the command); and
encrypting the execution result using the second key to obtain the second ciphertext (Lee, [0063]-[0065], real-time camera image is encrypted), the modified Lee does not disclose, however, Vijayanarayanan teaches or suggests: wherein when the matching result shows that an identifier value of the first identifier matches an identifier value of the second identifier, including an encrypted communication valid identifier in the encrypting of the matching result using the second key to obtain the second ciphertext (Vijayanarayanan, [0123], “encrypt the verification results and send the … encrypted verification result to the processing unit 108 of the user system 102”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include encrypting and sending a verification/match result as taught by Vijayanarayanan for the benefit of protecting a user's login details from being obtained through third party interference with transmitted data (Vijayanarayanan, [0013]).

Claims 2-4, 7, 9, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vijayanarayanan and Zimmerman and further in view of Zuerner (US 20150365473 A1).
As per claims 2 and 12, claims 1 and 11 are incorporated, respectively, and the modified Lee does not disclose, however, Zimmerman teaches or suggests: a non-initial value of the first identifier and a non-initial value of the second identifier are adjusted based on an update rule negotiated by the terminal device and the IoT device (Zimmerman, [0091], a counter mechanism is implemented such that each successive communication is assigned a continually increasing counter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include implementing a counter mechanism as taught by Zimmerman to prevent replay attacks (Zimmerman, [0091]).
The modified Lee does not disclose, however, Zuerner teaches or suggests: an initial value of the first identifier and an initial value of the second identifier are negotiated by the terminal device and the IoT device (Zuerner, [0084]-[0088], smart device (i.e., IoT device) received device credential (i.e., initial value) from label and the device credential stored is negotiated (see [0012]-[0013])). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include using an identifier in communications to verify parties as taught by Zuerner for the benefit of transferring data in a secure manner that only allows the data to be transferred to authorized devices and/or in an authorized manner (Zuerner, [0010]).

As per claims 3 and 13, claims 2 and 12 are incorporated, respectively, and the modified Lee does not disclose, however, Zimmerman teaches or suggests: wherein when the decryption result includes a communication valid identifier and an execution result, performing the corresponding operation based on the decryption result comprises: adjusting the first identifier using the update rule (Zimmerman, [0091], a counter mechanism is implemented such that each successive communication is assigned a continually increasing counter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include implementing a counter mechanism as taught by Zimmerman to prevent replay attacks (Zimmerman, [0091]).

As per claims 4 and 14, claims 2 and 12 are incorporated, respectively, and the modified Lee does not disclose, however, Zuerner teaches or suggests: wherein when the decryption result includes a communication invalid identifier and the second identifier, performing the corresponding operation based on the decryption result comprises: adjusting the first identifier using the second identifier, to obtain an adjusted first identifier; and encrypting the target instruction and the adjusted first identifier using the first key (Zuerner, [0106]-[0110], if device credential or hash value does not match, stored device credential or hash, update credential information and try communications with updated credential information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include using an identifier in communications to verify parties as taught by Zuerner for the benefit of transferring data in a secure manner that only allows the data to be transferred to authorized devices and/or in an authorized manner (Zuerner, [0010]).

As per claims 7 and 17, claims 6 and 16 are incorporated, respectively, and the modified Lee does not disclose, however, Zimmerman teaches or suggests: a non-initial value of the first identifier and a non-initial value of the second identifier are adjusted based on an update rule negotiated by the terminal device and the IoT device (Zimmerman, [0091], a counter mechanism is implemented such that each successive communication is assigned a continually increasing counter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include implementing a counter mechanism as taught by Zimmerman to prevent replay attacks (Zimmerman, [0091]).
The modified Lee does not disclose, however, Zuerner teaches or suggests: an initial value of the first identifier and an initial value of the second identifier are negotiated by the terminal device and the IoT device (Zuerner, [0084]-[0088], smart device (i.e., IoT device) received device credential (i.e., initial value) from label and the device credential stored is negotiated (see [0012]-[0013])). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include using an identifier in communications to verify parties as taught by Zuerner for the benefit of transferring data in a secure manner that only allows the data to be transferred to authorized devices and/or in an authorized manner (Zuerner, [0010]).

As per claims 9 and 19, claims 6 and 16 are incorporated, respectively, and the modified Lee does not disclose, however, Zuerner teaches or suggests: wherein when the matching result shows that the first identifier does not match the second identifier, encrypting the matching result using the second key to obtain the second ciphertext comprises: determining an identifier value of the second identifier; and encrypting the identifier value of the second identifier and a communication invalid identifier using the second key to obtain the second ciphertext (Zuerner, [0106]-[0107], when device credential or access level hash value does not match stored device credential and/or a stored access level hash value … smart device 210 may send the authorization request to administrative device 220 … the authorization request may indicate the device credential received from central control device 230”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include using an identifier in communications to verify parties as taught by Zuerner for the benefit of transferring data in a secure manner that only allows the data to be transferred to authorized devices and/or in an authorized manner (Zuerner, [0010]).

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vijayanarayanan and Zimmerman and further in view of Chen et al. (US 20180324170 A1; hereinafter “Chen”).
As per claims 5 and 15, claims 1 and 11 are incorporated, respectively, and the modified Lee does not disclose, however, Chen teaches or suggests: wherein the one or more processors are further configured to perform: 
obtaining first activation information and target platform information of the IoT platform, the first activation information being sent by the IoT platform and associated with a device identifier of the terminal device in the IoT platform (Chen, [0133]-[0141], server generates a user authentication password using user’s identity information); and 
sending the first activation information to the IoT device, the first activation information being used to bind the device identifier of the terminal device and a device identifier of the IoT device (Chen, [0141], mobile phone sends the user authentication password to an IoT device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include obtaining activation information from an IoT platform and sending it to an IoT device to bind a terminal device with the IoT device as taught by Chen for the benefit of preventing device identity from being falsified and improving security (Chen, [0007]).
The modified Lee does not teach encrypting the first activation information, however, Zimmerman teaches or suggests: encrypting communications between an IoT device and a terminal device (Zimmerman, [0085], encryption techniques are used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include encrypting communications, including encrypting activation information as taught or suggested by Zimmerman for the benefit of implementing encryption techniques to encrypt communications (Zimmerman, [0084]).

As per claims 10 and 20, claims 6 and 16 are incorporated, respectively, and the modified Lee does not disclose, however, Chen teaches or suggests: wherein the one or more processors are further configured to perform: 
receiving first activation information and target platform information, the first activation information and the target platform information being obtained by the terminal device from the IoT platform, and the first activation information being associated with a device identifier of the terminal device (Chen, [0141], IoT device receives user authentication password, [0132]-[0140], wherein the user authentication password is obtained from a server, and the user authentication is associated with user ID of the mobile phone); and 
sending second activation information to the IoT platform based on the target platform information, the second activation information including the first activation information and a device identifier of the IoT device, the second activation information being used to bind the device identifier of the terminal device associated with the first activation information with the device identifier of the IoT device in response to the first activation information being stored in the IoT platform (Chen, [0143], “the IoT device sends a registration request including the terminal device information and the user authentication password to the server,” [0145], wherein binding of the IoT terminal device and user’s identity information occurs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include obtaining activation information from an IoT platform and sending it to an IoT device to bind a terminal device with the IoT device as taught by Chen for the benefit of preventing device identity from being falsified and improving security (Chen, [0007]).
The modified Lee does not teach encrypting and decrypting the first activation information, however, Zimmerman teaches or suggests: encrypting communications between an IoT device and a terminal device (Zimmerman, [0085], encryption techniques are used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Lee to include encrypting communications, including encrypting activation information as taught or suggested by Zimmerman for the benefit of implementing encryption techniques to encrypt communications (Zimmerman, [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Zimny et al. (US 20190296969 A1) teaches an IoT device receiving an encrypted token from a user-operated device, decrypting the token, and determining whether a unique value stored at the IoT device matches a unique value obtained from the token ([0156]).
Alam (US 20200026787 A1) teaches a user device communicating with an IoT devices through an IoT platform/hub ([0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437